                         Case 1:20-cv-00116-JRH-BKE Document 19 Filed 01/19/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                          United States District Court
                                                 Southern District of Georgia
                  DEBORAH LAUFER,

                             Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                            V.                                   CASE NUMBER:        CV 1:20-116

                  SWAMI OF GEORGIA, LLC,

                             Defendant.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, in accordance with the Court's Order January 19, 2021, Plaintiff's Motion for Attorney,

                    Fees, Costs, Expert Fees, and Litigation Expenses is GRANTED. Plaintiff is awarded the sum

                    of $2,486.25 for reasonable attorney's fees and the sum of $1,330.00 for costs and expert fees for

                    a total award in the sum of $3,816.25. Judgment is entered in favor of Plaintiff, DEBORAH

                    LAUFER, and this civil action stands CLOSED.




           01/19/2021                                                          John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/2020
